Per Curiam :

Wo think that this writ was properly superseded. Without examining the question whether the proceedings to incorporate the village could, in any case, be reviewed by certiorari, we are ol opinion that, at any rate, tbe present writ will not lie. This is a writ directed to the village of Nelliston ; but it does not seek to review any ad's of tbe village, but only tbe acts of the persons who, before the village was incorporated, took proceedings for its incorporation, and did, as they claim, create the corporation.
It is manifest th it these were not the acts of the corporation. They were acts which proceded the alleged incorporation of the village. The relators do not claim that the village has made any erroneous decision, but that there is no village.
The order appealed from should be affirmed, with ten dollars costs and printing disbursements.
Present — Learned, P. J., Boardman and Bocees, JJ.
Order affirmed, with ten dollars costs and printing disbursements.